Dear Ms. Boudreaux:
We received your request for clarification of Attorney General Opinion No. 05-0159 regarding the use of ad valorem tax proceeds. The Lafourche Parish electorate approved the tax proposition at issue on November 2, 2004. The original opinion concluded that the tax proceeds could not be used for anything other than public health and senior citizens. You since furnished our office with additional information regarding the proposition. This included material presented by the Lafourche Parish Council along with newspaper articles all regarding the proposed use of the tax proceeds.
The proposition provides as follows:
  "Shall the Parish of Lafourche, State of Louisiana (the "Parish"), be authorized to rededicate the proceeds heretofore or hereafter received by the Parish from the levy and collection of a two and sixty-four hundredths (2.64) mills tax for public health purposes (the "Tax") . . . so that such proceeds may be used not only (i) for the purpose of acquiring, constructing, improving, maintaining and/or operating public health units in Parish, but also (ii) for the purposes of constructing, improving, acquiring, maintaining and operating other related public health activities and public buildings, and providing supplemental funding for services for senior citizens; provided, however, that at least fifty percent (50%) of the annual proceeds of the Tax shall be budgeted for public health purposes, and at least twenty-five percent (25%) shall be budgeted for senior citizens programs?" (Emphasis added).
After reviewing the information, we amend our prior opinion to conclude that the tax proceeds may be used for public buildings. Public health units and public buildings are not one in the same. The proposition provides for more than one purpose. As such, the Parish Council may use the proceeds to purchase a building for the District Attorney's *Page 2 
office. Accordingly, Attorney General Opinion No. 05-0159 is amended to conclude that the proceeds of the tax may be used for public health units and activities, services for senior citizens and for public buildings.
We trust that this adequately responds to your request. If you have any comments or questions, please do not hesitate to contact our office.
  Yours very truly,
  CHARLES C. FOTI, JR.
  Attorney General
  BY:__________________
     TINA VICARI GRANT
     Assistant Attorney General